GARDEN, JUDGE:
This claim seeks recovery of damages to personal property located in the basement of claimant’s residence at 82A Rural Lane near Chester, West Virginia. At some time during the period between May 30, 1978, and June 14, 1978, water flooded the claimant’s basement. The claimant alleges that the water was surface water cast onto her property from' State Route 16/4 which entered the basement through a window well.
The claimant testified that a low spot on the road created a large puddle which splashed water onto claimant’s property when vehicles passed through the puddle. There is also a culvert from the road which empties onto claimant’s property from which she has attempted to maintain a ditch through *250her property for drainage. The claimant had made many complaints to employees of the respondent about the water problems which she experienced.
Donald M. Robinson, the Maintenance Superintendent for Hancock County, testified that he had visited the claimant’s property after a complaint from the claimant. He explained that water flowed onto claimant’s property because it is the natural drainage course. The respondent maintains a ditchline on the side of the road opposite from claimant’s property. There is no easement for a drain through claimant’s property; therefore, it is the responsibility of the claimant to maintain the ditch for the water draining naturally onto her property. The Court finds that the preponderance of the evidence supports those assertions of the respondent and, accordingly, is constrained to deny this claim.
Claim disallowed.